STATE OF MICHIGAN

                             COURT OF APPEALS



                                                                    UNPUBLISHED
In re H.J. HAFF, Minor.                                             May 1, 2018

                                                                    No. 340038
                                                                    Ionia Circuit Court
                                                                    Family Division
                                                                    LC No. 2017-000166-NA


Before: GLEICHER, P.J., and M. J. KELLY and CAMERON, JJ.

GLEICHER, J. (concurring).

        I concur with the majority’s determination that termination of respondent’s parental
rights was appropriate under MCL 712A.19b(3)(f), as respondent made no effort to support his
daughter despite having an ability to do so.

         I also agree that respondent has not properly challenged the parenting time order entered
in the guardianship case. I write separately because I am deeply troubled by that order, as it
conditioned respondent’s parenting time on the permission of his daughter’s counselor, a
licensed social worker. The counselor denied respondent parenting time after he failed to pay the
bill for her services. This selfish approach thwarted the minimal efforts respondent did make to
see his child.

        The parenting time order is not contained within the termination case file. During the
termination proceedings, the trial court explained that the order mandated that the counselor
“would be directly involved in determining what was appropriate contact between the child and
her father. She was granted discretion in the order to determinate and coordinate when that
contact would begin and under what conditions, so that the contact would be consistent with the
child’s best interest.” Assuming that the order was consistent with this description, I believe its
entry to have been ill-advised.

        Such an order does not comport with the obligation of the court to determine the
parameters of a parent’s visits with his children. Our Legislature has emphasized that parenting
time is essential to maintaining a healthy parent-child relationship:

       It is presumed to be in the best interests of a child for the child to have a strong
       relationship with both of his or her parents. Except as otherwise provided in this
       section, parenting time shall be granted to a parent in a frequency, duration, and
       type reasonably calculated to promote a strong relationship between the child and
       the parent granted parenting time. [MCL 722.27a(1).]

                                                -1-
See also MCL 700.5205(2)(b) (requiring that a limited guardianship placement plan include a
provision concerning “parenting time and contact with the minor by his or her parent or parents
sufficient to maintain a parent and child relationship”). In my view, the trial court judge is
tasked with exercising his or her discretion in a manner that fulfils these statutory
commandments and may not delegate this essential responsibility to someone else. Doing so
risks that the parenting-time gatekeeper will simply ignore the law—precisely what happened
here.

       At one of the hearings preceding respondent’s adjudication, the trial court stated that the
limited guardianship order required the child’s guardian to pay the counselor’s bills. The
counselor testified that she informed respondent that he could not visit with his child unless he
paid an outstanding balance and in advance for each future parenting-time session. The
counselor claimed that she was unaware that she was supposed to seek payment from the
guardian, despite that she had been provided with a copy of the order.

        The counselor violated the court order by requiring payment from respondent before
permitting him any contact with his child. Whether this misconduct should result in a contempt
sanction is up to the trial court. At a minimum, the trial court should endeavor to avoid a similar
situation in the future. I urge trial courts to maintain greater control over parenting time
consistent with their statutory obligation, and to advise any therapeutic personnel involved in the
equation that conditioning visits on payments is strictly forbidden.

        Respondent contends that the counselor’s conduct foreordained that he would lose his
rights to his child. While I find the counselor’s conduct reprehensible, respondent’s decision to
limit his income and to cease paying any child support was a potent and proper ground for
termination of his rights.



                                                            /s/ Elizabeth L. Gleicher




                                                -2-